It is now urged that the question here decided was not raised in the Delta land case, supra; that the last paragraph of that opinion limits the application of said section 1999 to the owner of the land; and that our conclusion deprives the owner of the right, where certificates are sold by the county for less than their face, to redeem for the investment plus interest, as held in Ireland v.Coal Co., 87 Colo. 193, 286 P. 280.
[5] On the first point, we still think the express words of the statute "In any case," taken in connection with the first paragraph of the section, require the interpretation here given. On the second point, the language "before the owner can question the validity or regularity of the tax deed," found in the last paragraph of the opinion in the Delta land case, cannot be construed as a limitation, first, because no such question was there before the court, and second, because such limitation is without support in the section. The word "owner" was doubtless so used by Mr. Chief Justice Hill merely because the owner was there the party litigant. On the third point, the fact that plaintiff in error might have been required to deposit more than he should ultimately pay does not prejudice him because he merely makes a deposit in court of money "to be paid to the persons entitled thereto, when ascertained by the judgment in said suit." The *Page 214 
amount due, as well as the person to whom due, must be so ascertained.
The rehearing is denied.